JONES, P.J.,
dissenting.
I respectfully dissent. The jury verdict should be upheld. Upon acceptance of its bid, appellant was required to expend substantial sums for special equipment, special training, and mobilization, including costs involving purchasing, renting, and diverting of equipment from other jobs and the hiring or diverting of manpower. There was substantial evidence that the city delayed appellee on certain streets by refusing to permit work on some streets until others were fully completed. The contractor lost time when the city ran out of fittings.
I deem it most significant that the jury decided against the city on its counterclaim. The interrogatories to the jury in this trial of three and one-half days fully support the modest verdict. By permitting the city to eliminate two streets from the contract, this court is essentially holding that the city could eliminate all six streets, in which event the contract would be without meaning.